Plaintiffs and defendants own as tenants in common a house and lot in Detroit. Defendants, contending that plaintiff, Thomas Williams, had agreed orally With them to purchase their respective interests and to pay them each therefor $2,500, sought specific performance of the alleged oral agreement, which was refused by decree of the Wayne circuit and the decree on appeal was affirmed here. Forler v. Williams, 242 Mich. 639. In the case at bar plaintiffs seek partition and defendants present again their demand for specific performance of the alleged oral agreement. The trial court granted plaintiffs the relief prayed and held defendants were not entitled to relief, on two grounds, namely, the holding and decree in the former case, and the alleged agreement had not in fact been made. Defendants have appealed.
There has been former adjudication. Nothing more need be said, but we add in aid of finality, as did the trial court, that we find the alleged agreement not made.
Affirmed. Costs to plaintiffs.
WIEST, C.J., and BUTZEL, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred. McDONALD, J., did not sit. *Page 167